OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 15,1961. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the special referee and the respondent submits an affidavit in response to said motion.
Respondent was charged in this proceeding with having been convicted on December 3,1979 of violation of subdivision 7 of section 17-122 of the Election Law, a misdemeanor, and sentenced to a conditional discharge.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct *394alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline, we have taken into consideration the fact that the misconduct did not involve respondent’s practice of law, but related to his subscribing his name as a witness on nominating petitions when said petitions were not signed in his presence and we have also considered the health problems and other personal problems confronting respondent at the time of his misconduct. We also note respondent’s previous professional misconduct, involving neglect of a client’s matter and his failure to cooperate with the Grievance Committee, which resulted in his being privately censured by this court by order dated October 25, 1976.
Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of one year effective November 1, 1984, and until further order of this court.
Mollen, P. J., Titone, Lazer, Mangano and Boyers, JJ., concur.